549 So. 2d 1155 (1989)
The STATE of Florida, Appellant,
v.
Victor Lavette BRYANT, Appellee.
Nos. 89-395, 89-401.
District Court of Appeal of Florida, Third District.
October 10, 1989.
Robert A. Butterworth, Atty. Gen., and Charles M. Fahlbusch, Asst. Atty. Gen., for appellant.
Bennett H. Brummer, Public Defender, and Howard K. Blumberg, Asst. Public Defender, for appellee.
Before BASKIN, FERGUSON and COPE, JJ.
PER CURIAM.
Upon learning that the victim did not want to testify against defendant Bryant, the trial court dismissed the charges. Whether to prosecute is a determination to be made by the state, not the trial court. State v. Brown, 416 So. 2d 1258 (Fla. 4th DCA 1982). We therefore reverse the trial court's dismissal.
Reversed and remanded for further proceedings.